DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2019 and 11/5/2019 were considered by the examiner.
Drawings
The drawings were received on 7/10/2019.  These drawings are acceptable.
Reasons for Allowance/Examiner’s Comments
	Regarding Claim 1, Tang et al. (US 2016/0299319) discloses a photographing optical lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, and a seventh lens element ( embodiment 4, Fig. 4A, Paragraphs 0170-0177) ;
wherein the third lens element has positive refractive power, the third lens element has an image-side surface being convex in a paraxial region thereof, the fourth lens element has an image-side surface being concave in a paraxial region thereof, the sixth lens element has positive refractive power, the sixth lens element has an object-side surface being concave in a paraxial region thereof and an image-side surface being convex in a paraxial region thereof, the seventh lens element has an 
wherein a focal length of the photographing optical lens assembly is f, a curvature radius of the image-side surface of the fourth lens element is R8, a sum of central thicknesses of the seven lens elements is ΣCT,  a sum of axial distances between each of adjacent lens elements of the photographing optical lens assembly is ΣAT, a curvature radius of an object-side surface of the third lens element is R5, a curvature radius of the image-side surface of the third lens element is R6, and the following conditions are satisfied:
0.45 < f/R8 (Table 7, f/R8 =4.5913/4.65281=0.99, condition is met) and 0.10 < (R5+R6)/(R5-R6) (Table 7, (R5+R6)/(R5-R6)=(-25.88557+(-3.6578))/(-25.8857-(-3.6578))=1.33, condition is met).
Tang et al. does not specifically disclose the following condition:
2.75 < ΣCT/ΣAT
Additionally, Jung (US 2018/0188500), Shi (US 2017/0184821), Shi (US 2017/0184819), Shi (US 2017/0184820), and the prior art of record, do not remedy the deficiency of Tang et al.
Claims 1-23 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872